DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
Claims 1, 8, and 24 – 41 are pending.
 	Claims 2 – 7 and 9 – 23 have been canceled.
Claims 24 – 41 are newly added.
Claims 1 and 8 have been amended.

Allowable Subject Matter
Claims 1, 8, and 24 – 41 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a reflector on the second upper surface and having at least three reflection surfaces extending from the first upper surface till the second upper surface, wherein the at least three reflection surfaces are non-parallel with each other” in combination with all other claimed limitations of claim 1.
Regarding Claims 24 – 29, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 8, the prior art of record does not teach claimed limitation: “a device holder disposed in the transmission space, wherein the plurality of reflection surfaces are around the device holder” in combination with all other claimed limitations of claim 8.
Regarding Claims 30 – 36, the claims are allowed as they further limit allowed claim 8.
Regarding Claim 37, the prior art of record does not teach claimed limitation: “a test antenna disposed corresponding to the opening of the testing socket, and configured for receiving an electromagnetic wave directly radiated from the antenna of the DUT and through the opening” in combination with all other claimed limitations of claim 37.
Regarding Claims 38 – 41, the claims are allowed as they further limit allowed claim 37.
The closest references are found based on the updated search:
Choi et al. (US 2016/0154023 A1) discloses a semiconductor chip testing apparatus comprising: an upper socket unit having a receiving space defined therein to receive an upper semiconductor chip, the upper socket unit holding a lower semiconductor chip using a suction airflow passing around the upper semiconductor chip in the receiving space and electrically connecting the lower semiconductor chip to the upper semiconductor chip; a blade block coupled to the upper socket unit to deliver a vacuum pressure for generating the suction airflow in the receiving space (see claim 1).
Lee (US 2015/0355233 A1) suggests that when a distance from a center of the guide hole to an inner surface of the guide hole is a first radius, at least a part of the elastic bias member is inserted into a space encompassed by a first imaginary circle having the first radius and comes in contact with the guide protrusion (see claim 4).
Kim (US 2015/0234005 A1) teaches wherein the dry air supply means comprises: a plurality of dry air supply passages horizontally formed in a side of the upper jig to predetermined depths adjacent to the package seating holes, each of the dry air supply passage being open downwards; and a dry air supply valve coupled to an inlet of each of the dry air supply passages so that dry air from a dry air supply source is supplied into a space adjacent to the corresponding package seating hole between a lower side of the upper jig and an upper side of the socket board (see claim 15).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 8, and 37, therefore claims 1, 8, and 24 – 41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/21/2022